Citation Nr: 1716285	
Decision Date: 05/15/17    Archive Date: 05/22/17

DOCKET NO.  08-37 166A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously-denied claim of entitlement to service connection for hypertension to include as secondary to diabetes mellitus type II.  

2.  Entitlement to service connection for vision problems.  

3.  Entitlement to service connection for bilateral hearing loss.  

4.  Entitlement to service connection for tinnitus. 

5.  Entitlement to service connection for neutropenia.  

6.  Entitlement to service connection for nephropathy, claimed as kidney and bladder problems.

7.  Entitlement to service connection for a dental condition.

8.  Entitlement to an evaluation in excess of 20 percent for diabetes mellitus, type II.

9.  Entitlement to an initial evaluation in excess of 30 percent for coronary artery disease.  

10.  Entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy of the right upper extremity.  

11.  Entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy of the left upper extremity.  

12.  Entitlement to an initial evaluation in excess of 10 percent prior May 13, 2016, and 20 percent thereafter, for peripheral neuropathy of the right lower extremity.  

13.  Entitlement to an initial evaluation in excess of 10 percent prior May 13, 2016, and 20 percent thereafter, for peripheral neuropathy of the left lower extremity.  

14.  Entitlement to an effective date earlier than June 11, 2009, for the grant of service connection for right upper extremity peripheral neuropathy.

15.  Entitlement to an effective date earlier than June 11, 2009, for the grant of service connection for left upper extremity peripheral neuropathy.

16.  Entitlement to an effective date earlier than February 13, 2006, for the grant of service connection for right lower extremity peripheral neuropathy.

17.  Entitlement to an effective date earlier than February 13, 2006, for the grant of service connection for left lower extremity peripheral neuropathy.

18.  Entitlement to a rating in excess of 10 percent for tinea pedis, onychomycosis, and eczema (previously evaluated as tinea cruris).




REPRESENTATION

Appellant represented by:	Robert Walsh, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served honorably in the U.S. Marine Corps from January 1969 to January 1973.  His service personnel records reflect that he was awarded two Purple Hearts.

These issues come to the Board on appeal from various rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Board will briefly clarify the procedural history of this appeal.

The Veteran's claims of entitlement to service connection for hypertension and entitlement to an increased rating for diabetes mellitus, type II is on appeal from a July 2008 rating decision.  The Veteran filed a timely notice of disagreement (NOD) in July 2008.  The RO issued a statement of the case (SOC) in May 2009.  The Veteran filed a timely VA Form 9 in May 2009.  Supplemental SOCs were prepared in March 2013, October 2014, and June 2016.  
 
The Veteran's claims of entitlement to service connection for vision problems, bilateral hearing loss, tinnitus, and neutropenia as well as the claim for an increased initial rating in excess of 30 percent for coronary artery disease come to the Board on appeal from an April 2010 rating decision.  Concerning the claims of entitlement to service connection, the Veteran filed a timely NOD in March 2011 and a SOC was issued in October 2011.  The Veteran filed a timely VA Form 9 in November 2011.  Supplemental SOCs were issued in March 2014, October 2014, November 2014, and June 2016.

The Veteran's claim of entitlement to service connection for nephropathy, claimed as kidney and bladder problems, as well as the increased initial rating and earlier effective date claims for the Veteran's upper and lower bilateral peripheral neuropathy come to the Board on appeal from a July 2009 rating decision.  The Veteran filed a NOD in October 2009 and a SOC was issued in November 2011.  The Veteran filed a VA 9 in November 2011.  A supplemental SOC was prepared concerning the issues of entitlement to increased initial ratings for peripheral neuropathy of the bilateral upper and lower extremities in March 2014.  By a November 2014 rating decision, the RO granted an earlier effective date to February 13, 2006, for bilateral lower peripheral neuropathy.  Another supplemental SOC was issued in November 2014 concerning all of the issues; again, in July 2016 a supplemental SOC was issued concerning all of the issues.  

Regarding the issue of entitlement to service connection for a dental condition, the Veteran filed a claim in November 2006 and the RO issued a rating decision in May 2007.  The Veteran filed a NOD in March 2008 and the RO issued a SOC in November 2008.  A VA Form 9 was submitted in December 2008.  A supplemental SOC was prepared in October 2014.  Additionally, the Board recognizes that a claim for service connection for a dental condition is also considered to be a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302, 306 (1993). Effective February 29, 2012, however, the regulations provide that the VBA will adjudicate a claim for service connection of a dental condition for treatment purposes after the Veterans Health Administration (VHA) determines the veteran meets the basic eligibility requirements of 38 C.F.R. § 17.161 and VHA requests that VBA make a determination on questions that include, but are not limited to the following: whether the veteran has former Prisoner of War status; whether the veteran has a compensable or noncompensable service-connected dental condition or disability; whether the dental condition or disability is a result of combat wounds; whether the dental condition or disability is a result of service trauma; or whether the veteran is totally disabled due to a service-connected disability.  See Final Rule, Dental Conditions, 77 Fed. Reg. 4469 (Jan. 30, 2012); 38 C.F.R. § 3.381 (a) (2016).  VA's policy on evaluating claims seeking service connection for a dental condition for treatment purposes is clear.  No further action on this issue is warranted by the Board.  Rather, this matter is referred to the AOJ for appropriate action.

With regard to the claim for an increased initial rating for coronary artery disease, the Veteran was granted service connection by an April 2010 rating decision.  The Veteran filed a NOD in December 2011 and a SOC was issued in March 2014.  The Veteran filed a VA Form 9 in April 2014.  A supplemental SOC was issued in October 2014 and July 2016.  

With regard to the Veteran's claim of an increased rating for tinea pedis, onychomycosis, and eczema (previously evaluated as tinea cruris), the claim comes before the Board on appeal from a February 2013 rating decision that denied a rating in excess of 10 percent.  The Veteran filed a timely NOD in February 2014 and the RO issued a SOC in June 2016.  The Veteran filed a VA Form 9 in June 2016.  However, the United States Court of Appeals for Veterans Claims (CAVC) issued a decision in Johnson v. McDonald, 27 Vet. App. 497 (2016) that reversed and remanded an April 2014 decision of the Board of Veterans' Appeals (Board) that denied an increased rating for a skin condition under 38 C.F.R. § 4.118, Diagnostic Code 7806.  The United States Department of Veterans Affairs (VA) disagrees with the CAVC's decision and has appealed it to the United States Court of Appeals for the Federal Circuit.  Pursuant to that appeal, and to avoid burdens on the adjudication system, delays in the adjudication of other claims, and unnecessary expenditure of resources through remand or final adjudication of claims based on court precedent that may be ultimately overturned on appeal, VA filed a motion with the CAVC to stay the precedential effect of its decision.  On October 6, 2016, the CAVC granted, in part, VA's motion to stay.  Johnson v. McDonald, No. 14-2778, 2016 WL 5846040 (Vet. App. Oct. 6, 2016).  The issue of entitlement to an increased evaluation in excess of 10 percent for tin tinea pedis, onychomycosis, and eczema (previously evaluated as tinea cruris) may be affected by the resolution of VA's appeal in Johnson.  As such, the Board will stay action on that matter in accordance with the CAVC's stay.  Once a final decision is reached on appeal in Johnson, the adjudication of the issue of entitlement to an increased evaluation in excess of 10 percent for tin tinea pedis, onychomycosis, and eczema (previously evaluated as tinea cruris) that has been stayed will be resumed.

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An April 2003 rating decision denied entitlement to hypertension to include as secondary to diabetes mellitus type II.

2.  Evidence added to the record since the April 2003 rating decision is cumulative and redundant of the evidence of record at the time of the decision and does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for hypertension to include as secondary to diabetes mellitus type II.

3.  The most probative evidence of record shows that the Veteran's vision problems were not manifested during, or as a result of, active military service.

4.  Resolving reasonable doubt in the Veteran's favor, tinnitus is related to the Veteran's period of active duty service.

5.  A diagnosis of neutropenia is not demonstrated by the evidence of record.  

6.  A diagnosis of nephropathy is not demonstrated by the evidence of record.  

7.  Periodontal disease with tooth loss manifested after active service and is not considered a disability for VA compensation purposes.

8.  Diabetes mellitus is treated by oral hypoglycemic agents, a restricted diet, and insulin, but not restricted activities.

9.  At worst, the Veteran's coronary artery disease was manifested by a workload of greater than 3 METs but less than 5 METs resulting in dyspnea, and left ventricular dysfunction with an approximate ejection fraction of 30 to 50 percent.

10.   The Veteran's right upper extremity peripheral neuropathy is manifested by no more than moderate incomplete neuritis with symptoms of intermittent pain, numbness, and some difficulty grasping.

11.  The Veteran's left upper extremity peripheral neuropathy is manifested by no more than moderate incomplete neuritis with symptoms of intermittent pain, numbness, and some difficulty grasping.

12.  The Veteran's right lower extremity peripheral neuropathy is manifested by moderately-severe incomplete neuritis of the sciatic nerve with symptoms of constant pain, paresthesias and/or dysesthesias, and numbness for the entire period on appeal.

13.  The Veteran's left lower extremity peripheral neuropathy is manifested by moderately-severe incomplete neuritis of the sciatic nerve with symptoms of constant pain, paresthesias and/or dysesthesias, and numbness for the entire period on appeal.

14.  No communication received prior to June 11, 2009, can be reasonably construed as a claim for entitlement to service connection for right upper extremity peripheral neuropathy.
	
15.  No communication received prior to June 11, 2009, can be reasonably construed as a claim for entitlement to service connection for left upper extremity peripheral neuropathy.

16.  No communication received prior to February 13, 2006, can be reasonably construed as a claim for entitlement to service connection for right lower extremity peripheral neuropathy.

17.  No communication received prior to February 13, 2006, can be reasonably construed as a claim for entitlement to service connection for left lower extremity peripheral neuropathy.


CONCLUSIONS OF LAW

1.  The April 2003 decision denied entitlement to service connection for service connection for hypertension to include as secondary to diabetes mellitus type II became final; and no new and material evidence has been received to reopen this matter. 38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2016).

2.   The criteria for service connection for vision problems have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

3.  The criteria establishing entitlement to service connection for tinnitus are met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

4.  The criteria for service connection for neutropenia have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).
 
5.  The criteria for service connection for nephropathy have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

6.  As periodontal disease with tooth loss may not be service-connected for VA compensation purposes, the claim on appeal must be denied.  38 U.S.C.A. 
 §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.381, 4.150, 17.161 (2016).

7.  The criteria for a rating in excess of 20 percent for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2016).

8.  The criteria for a rating in excess of 30 percent for coronary artery disease have not been met. 38 U.S.C.A. §§ 1155, 5107, (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.312, 3.1000, 4.104, Diagnostic Code 7005 (2016).

9.  The criteria for an initial rating of 30 percent, but no higher, for peripheral neuropathy of the right upper extremity are met for the entire period on appeal. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Codes 8699-8615 (2016).

10.  The criteria for an initial rating of 20 percent, but no higher, for peripheral neuropathy of the left upper extremity are met for the entire period on appeal. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Codes 8699-8615 (2016).

11.  The criteria for an initial rating of 40 percent, but no higher, for peripheral neuropathy of the right lower extremity are met for the entire period on appeal. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Codes 8621-8620 (2016).

12.  The criteria for an initial rating of 40 percent, but no higher, for peripheral neuropathy of the right lower extremity are met for the entire period on appeal. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Codes 8621-8620 (2016).

13.  The requirements for an effective date prior to June 11, 2009, for service connection for right upper extremity peripheral neuropathy are not met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.155, 3.156, 3.159, 3.400, 3.816 (2016).

14.  The requirements for an effective date prior to June 11, 2009, for service connection for left upper extremity peripheral neuropathy are not met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.155, 3.156, 3.159, 3.400, 3.816 (2016).

15.  The requirements for an effective date prior to February 13, 2006, for service connection for right lower extremity peripheral neuropathy are not met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.155, 3.156, 3.159, 3.400, 3.816 (2016).

16.  The requirements for an effective date prior to February 13, 2006, for service connection for left lower extremity peripheral neuropathy are not met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.155, 3.156, 3.159, 3.400, 3.816 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).
	
VA's duty to notify was satisfied by letters dated February 2007, February 2008, November 2008, January 2009, May 2009, July 2009, May 2011, December 2012, and April 2013.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The record contains the VA, private, and service treatment records; the Veteran's statements; hearing transcripts; and reports of VA examination and opinions.  The reports of the VA examination included a review of the Veteran's medical history, including private and VA treatment records, an interview and examination of the Veteran, and supporting rationales for the opinions rendered.  The examinations also included sufficient clinical and diagnostic findings for purposes of determining the nature and etiology of the Veteran's claimed tinnitus and dental condition as well as the nature and severity of his service-connected diabetes, coronary artery disease, and peripheral neuropathy of the bilateral upper and lower extremities.  Therefore, the Board concludes that the VA examinations are adequate.  38 C.F.R. § 4.2 (2016); see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide an examination or obtain a VA opinion, it must ensure that examination or opinion is adequate).  

The Board notes that the Veteran has not been afforded a VA examination for vision problems, neutropenia, or nephropathy because there is nothing on file which relates his vision problems to service other than the Veteran's general statement of such contended relationship.  In the absence of credible evidence of an in-service event, there is no reasonable possibility that a medical opinion can substantiate the claim.  The Veteran's generalized, conclusory statement that his vision problems are related to service does not meet the requirement that the disability may be associated with the veteran's service or low threshold of an "indication" that a claimed disability is due to an in-service event.  See Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (rejecting the theory that medical examinations are to be routinely and virtually automatically provided to all veterans in disability cases involving nexus issues).  There is also no current diagnosis of neutropenia or nephropathy.  Without the first element of service connection, that is, a current diagnosis, the remaining inquiries regarding the Veteran's neutropenia or nephropathy are not relevant.  Thus, the duty to obtain a VA examination and opinion for vision problems, neutropenia, or nephropathy is not triggered.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  New and Material Evidence 

In general, rating decisions that are not timely appealed are final and binding based on all of the evidence then of record.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1103 (2016).  A claim which has been denied in an unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7104 (c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented with respect to a claim that has been disallowed, the claim may be reopened.  38 U.S.C.A. § 5108 (West 2014); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).  

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent).  

The Court of Appeals for Veterans Claims has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist.  Id.

The Veteran's claims of entitlement to service connection for hypertension was originally denied by an April 2003 rating decision because the RO determined that the condition was not shown to be related to the Veteran's diabetes mellitus or to service.  The RO determined that the Veteran's hypertension was diagnosed before the diabetes was diagnosed and therefore did not develop secondary to the diabetes.  The RO notified the Veteran of its decision, and of his appellate rights, but he did not initiate an appeal of the rating decision within one year, nor was any new and material evidence received within a year.  38 C.F.R. § 3.156(b) (2016).  As a result, the April 2003 rating decision became final.  38 U.S.C.A. §§ 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2016).  

Accordingly, the claim may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The Veteran's filed a claim to reopen the previously-denied claim for entitlement to service connection for hypertension in October 2007.  The RO issued a rating decision that declined to reopen the claim in July 2008.  Regardless of the determination made by the RO, the Board must decide the threshold issue of whether the evidence is new and material before addressing the merits of a claim.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); Barnett, 83 F.3d at 1380.

The evidence added to the record since the last final denial includes a VA examination provided in May 2008.  The examiner opined that the Veteran's hypertension was not a complication of the Veteran's diabetes.  The examiner noted that the Veteran's hypertension was diagnosed and treated prior to the diagnosis of diabetes.  The examiner also opined that the hypertension was not worsened or increased by the Veteran's diabetes.  The examiner went on to describe, in conjunction with a discussion of the Veteran's cardiovascular disease, that the Veteran has hypercholesteremia and obesity.  The examiner further noted that the Veteran's diabetes has been relatively well controlled. 

The Board recognizes that the Veteran's representative asserted that the Veteran's hypertension is linked to his coronary artery disease and PTSD as well.  The Court has held that a new etiological theory does not constitute a new claim.  Velez v. Shinseki, 23 Vet. App. 199 (2009); Ashford v. Brown, 10 Vet. App. 120, 123 (1997); Roebuck v. Nicholson, 20 Vet App 307 (2006).  However, while a new theory of entitlement cannot be the basis to reopen a claim under 38 USCA 7104(b), if the evidence supporting a new theory of entitlement constitutes new and material evidence, then VA must reopen the claim under section 5108.  Boggs v. Peake, 520 F.3d 1330, 1336-37 (Fed. Cir. 2008).  In this case, the Veteran and his representative have not put forth any additional evidence beyond the general conclusory statements that the Veteran's hypertension is linked to his PTSD.  

 A December 2012 examiner also opined that the Veteran's diabetes had not aggravated his hypertension.  The evidence also includes testimony provided at a Decision Review Officer hearing conducted in December 2011, a Decision Review Officer hearing conducted in June 2015, and a video hearing conducted in October 2016.  The evidence also includes the Veteran's lay statements and testimony that his hypertension predated his diabetes mellitus.    

In this case, the evidence obtained since the last final denial is new, as it was not previously associated with the record.  However, it is not material because it does not raise a reasonable possibility of substantiating the claim.  In this regard, the Board recognizes the Veteran's contentions that his hypertension has been aggravated by his diabetes mellitus, type II.  However, that contention has been addressed by the medical opinions provided in May 2008 and December 2012, and the examiners concluded that the Veteran's diabetes is not related to and did not aggravate the Veteran's hypertension.  As such, the evidence and material because it does relate to an unestablished fact necessary to substantiate the claim.  This evidence does not provide a basis to reopen the claim of entitlement to service connection for hypertension, to include as secondary to diabetes mellitus type II.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

III.  Service Connection 

Legal Criteria 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2016).  Service connection may be established for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

Generally to establish entitlement to service connection, a Veteran must show evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the current disability and an in-service injury or disease.  All three elements must be proved.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  The Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno, 6 Vet. App. at 469; see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ('although interest may affect the credibility of testimony, it does not affect competency to testify').

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived or experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.);  Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Also, a veteran as a layperson is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau).

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the lay person is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson, 581 F.3d at 1316 (recognizing that, under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a lay person is competent to identify the medical condition; he is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Vision problems

The Veteran seeks entitlement to service connection for a vision problem on the basis that it is related to his period of service, or in the alternative, to his service-connected diabetes mellitus, type II.   

The Veteran's service treatment records show that he had impaired vision prior to service and there is no evidence of an eye injury or aggravation of a preexisting visual impairment during his period of active duty service.  

In his March 2011 NOD, the Veteran noted that about 85 percent of all diabetics develop some sort of retinopathy.  

The Veteran's VA treatment records show that he has refractive error, which is considered a congenital or developmental abnormality that is not subject to service-connection.  The Veteran has been afforded several examinations concerning his service-connected diabetes mellitus, type II.  The records show that he has been prescribed artificial tears, seemingly for his dry eyes.  

In an April 2009 treatment record, the impression was diabetes without retinopathy, an upper lid cyst, and refractive error.  A VA examination performed in January 2010 confirmed that the Veteran had refractive error and dry eye.  However, no diabetic retinopathy or cataracts were identified.  In January 2011, it was noted that the Veteran had blurred vision and dry eye.  The dry eye was noted to be secondary to mild posterior blepharitis.  The last dilation, from January 2010, confirmed that the Veteran did not have retinopathy.  

A March 2012 optometry note indicated that the Veteran had blurry near vision.  He indicated that he had occasional burning.  The impression was diabetes without retinopathy, dry eye and meibomianitis, and refractive error.  March 2013 records noted that the Veteran had no diabetic retinopathy; however, hypertensive retinopathy, nuclear sclerotic cataracts, and refractive error and presbyopia were noted.  In March 2014, it was noted that the Veteran had diabetes without retinopathy, cataracts, nuclear sclerosis that was visually insignificant, and refractive error including myopia, astigmatism, and presbyopia.  

The existence of a present disability is established through the Veteran's medical treatment records and examination reports produced during the course of his appeal.  The evidence shows that the Veteran had a diagnosis of vision problems during the appeal period.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Board recognizes that the Veteran's arguments regarding his claim for vision problems have concerned a claim for retinopathy, which has not been diagnosed.  However, the claim is broadly characterized as a claim for entitlement to service connection for vision problems.  In this case, the Veteran's has several current diagnoses related to his eyes including: dry eyes, posterior blepharitis, hypertensive retinopathy, nuclear sclerotic cataracts, and refractive error c presbyopia.  

However, upon review of the foregoing evidence, the Board concludes that the evidence of record is against a finding that the Veteran's vision problems are related to his military service.  In so finding, the Board notes that the record evidence does not show any in-service incurrence of the vision problems or any relationship to the Veteran's period of active duty service, to include as secondary to any service-connected disability.  In that regard, although the Veteran has been advised of the evidence necessary to support the claim for service connection, he has neither identified nor submitted evidence of manifestations or symptoms related to vision problems in service, or competent evidence demonstrating that the currently-diagnosed vision problems are related to service.

In this case, the only evidence that the Veteran's vision problems are related to service is the Veteran's statements.  Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the unique and readily identifiable features of a medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994); and 38 C.F.R. § 3.159(a)(2). However, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  See 38 C.F.R. § 3.159(a)(1).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  To the extent that the Veteran has reported that his vision problems are related to service, this is not a basis for finding that his vision problems are related in any manner to service and there is no competent, i.e., medical, evidence to support this.  Determining the etiology of vision problems is a matter of medical complexity requiring medical expertise to resolve. 

Based on the foregoing, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's vision problems are related to his period of active service.  While the Veteran asserts that his vision problems are related to service, there is no persuasive evidence of record that shows that the Veteran had an in-service event, injury, or occurrence of any symptoms related to the vision problems, and the Veteran has not offered any.  In sum, the evidence does not persuasively establish that the Veteran's vision problems are related to his military service.  Accordingly, service connection is not warranted for vision problems on any basis. 

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against this claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, entitlement to service connection for protein S deficiency must be denied.

Tinnitus 

The Veteran seeks entitlement to service connection for tinnitus.  He contends that this disability is related to his period of service that included exposure to noise, including: jet turbine engines, small arms fire, artillery fire, bombs, rocket fire, and rotary wing aircraft.     

Service treatment records are negative for any complaints of tinnitus.   Reports of medical history from January 1969, July 1970, and January 1973 showed no problems with the ears.  

In his October 2009 claim, the Veteran indicated he had ringing in his ears since Vietnam.  He indicated that he had never paid much attention to the ringing because it never lasted for a long period of time.  He said he overlooked it as a result of the loud incoming explosives, rifle fire, and mortars during his active duty service as a mortars and rifleman.  He reported that he also had problems with his balance and had been told he may have problems with his inner ear.  

In a December 2009 submission, the Veteran indicated that he did not receive a hearing test at discharge.  He reported that his tinnitus began during service and had continued since that time.  He also reported that he was exposed to jet turbine engines, small arms fire, artillery fire, bombs, rocket fire, and rotary wing aircraft.  He reported post-service exposure to power hand tools.  

The Veteran was provided a VA examination in January 2010.  The examiner noted that the Veteran did not file a claim for tinnitus when he originally filed for service connection in 2002 or when he first filed his hearing loss claim in June 2009.  The examiner noted that the Veteran did not indicate any complaints of tinnitus in a January 2010 statement, either.  The Veteran reported acoustic trauma from mortars, RPGs, incoming artillery fire, jets, helicopters, bombs, rifle fire, and machine gun fire.  The Veteran reported having temporary bilateral ringing in his ears and hearing loss lasting one or two minutes in the time following incoming artillery fire.  He stated that this happened 30 times during service.  The Veteran reported that he had worked in parks and recreation and as security in a nuclear power plant after service.  The examiner noted that there was a clear claim of tinnitus and a current complaint of bilateral tinnitus.  The Veteran stated that the onset had occurred in the mid-1970s.  The Veteran reported that the tinnitus was intermittent.  The examiner opined that the Veteran's tinnitus is not likely related to military noise exposure based on the Veteran's inconsistent statements regarding the onset of the condition, the lack of complaints in service, the lack of treatment for over 30 years, and the findings of clinically normal hearing during the examination.  The examiner opined that the Veteran's tinnitus may be related to a recently-sustained head injury from a motor vehicle accident.  

During his December 2011 Decision Review Officer (DRO) hearing, the Veteran testified that his tinnitus began just after he got out of Vietnam.  He stated that he did not pay attention to it because it did not bother him except at night.  

The Veteran submitted a private audiogram in July 2015.  The document is difficult to discern, but the Veteran's private physician also submitted a letter in conjunction with the test.  The physician noted that the Veteran was seen in June 2015 for a hearing evaluation.  The examiner noted the Veteran is a combat veteran who served in Vietnam.  The examiner noted that the Veteran was exposed to automatic weapon, mortar, and artillery fire.  He complained of difficulty hearing in most listening situations.  He reported constant tinnitus that disrupted his sleep.  The physician indicated that the Veteran was exposed to harmful levels of noise while participating in military training and combat.  Accordingly, he opined that it is at least as likely as not that the Veteran's tinnitus is a result of his acoustic trauma during his military service.  

The Veteran stated during his October 2016 hearing before the undersigned, the Veteran stated his ears began ringing in Vietnam.  He said that he was exposed to constant noise approximately 85 percent to 90 percent of his time.  He also reported that he was exposed to a lot of noise during his service in Vietnam and also during his time in Guantanamo Bay, Cuba, where they did live exercise fighters every week.  

In this case, the Board finds that there is competent and credible unfavorable medical opinion evidence against the claim and competent and credible favorable medical evidence in favor of the claim.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).  Stated another way, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  Reasonable doubt is resolved in favor of the Veteran.  Accordingly, service connection for tinnitus is warranted. 

Neutropenia

The Veteran seeks entitlement to service connection for neutropenia on the basis that it is related to his period of active duty service.  In his July 2009 claim, the Veteran reported that he believed the condition was related to his exposure to Agent Orange.  He indicated that he had developed gum disease and severe periodontal disease, which led to several of his teeth falling out.  He stated that he had taken pride in his teeth and had maintained his oral health but that this was a problem he had never expected.  He indicated that he seemed to "get more infections" and that his cuts did not heal right away.  

The Veteran has a diagnosis of chronic lymphocytic leukemia, but tere is no evidence of neutropenia in the Veteran's service treatment records.  

There is also no diagnosis of or treatment for neutropenia found in the Veteran's VA or private treatment records.  

In his March 2011 NOD, the Veteran reported that his claim was supported in the medical literature and the clinical record as a complication of tropical disease and diabetes.  Nothing submitted by the Veteran or his representative provide evidence of a current disability.  

During the October 2016 hearing before the undersigned, the Veteran stated that he believed his neutropenia was related to his period of service to include his exposure to Agent Orange.  The Veteran stated that he did not believe that the neutropenia was related to his diagnosis of chronic lymphocytic leukemia.  He indicated that a doctor told him that he was losing his teeth because of neutropenia, which makes people susceptible to gum infections.  

Congress specifically limits entitlement for a service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131; see also Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was observed that 38 U.S.C.A § 1131, as well as other relevant statutes, only permitted payment for disabilities existing on and after the date of application for such disorders.  The Federal Circuit observed that the structure of these statutes "provided strong evidence of congressional intent to restrict compensation to only presently existing conditions," and VA's interpretation of the law requiring a present disability for a grant of service connection was consistent with the statutory scheme.  Degmetich, 104 F.3d at 1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's interpretation of the provisions of 38 U.S.C.A § 1110 to require evidence of a present disability to be consistent with congressional intent); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the law limits entitlement for service-related diseases and injuries to cases where the underlying in-service incident has resulted in a disability).  Simply put, in the absence of proof of present disability there can be no valid claim.

In this case, there is no evidence of a current disability of neutropenia.  Accordingly, in the absence of competent and credible evidence of neutropenia during the period of the claim, service connection is not warranted on any basis and must be denied.

In sum, the preponderance of the evidence is against a finding of neutropenia.  In the absence of evidence of a current disability, the claim must fail.  Brammer, 3 Vet. App. 223, 225.  The benefit sought on appeal is accordingly denied since there is no reasonable doubt to resolve in the Veteran's favor.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Nephropathy 
 
The Veteran seeks entitlement to service connection for nephropathy, claimed as kidney and bladder problems.  

Service treatment records are negative for any complaints of nephropathy or any other complaints related to the kidney or bladder.   Reports of medical history from January 1969, July 1970, and January 1973 showed no problems with the genitourinary system.  

There is also no diagnosis of or treatment for nephropathy found in the Veteran's VA or private treatment records.  

During a June 2009 VA examination, the examiner noted that the Veteran's serum creatinine was within normal limits.  The Veteran's urine microalbumin was elevated related to diabetes mellitus.  There was no disability as a result of it at the time of examination.  The examiner noted that the Veteran had a history of urinary urgency, hesitancy, and dribbling after driving for three to four hours.  There was also a history of prostate enlargement but it was not secondary to diabetes and not connected to service.  There was no history of surgery on the urinary tract, kidney, prostate, urethral, or ureter.  There was no history of urinary tract infections, nephritis, neoplasms of the genitourinary tract, catheterizations, dilation procedures, or drainage procedures.  

In December 2013 VA treatment records, a CT scan revealed that the liver, spleen, adrenal glands, pancreas, gallbladder, and kidneys appear otherwise approximately normal limits.  No hydronephrosis or hydroureter was seen.

In his October 2009 NOD, the Veteran indicated that nephropathy develops in 30 percent to 50 percent of all diabetics.  Nothing submitted by the Veteran or his representative provide evidence of a current disability.  

Congress specifically limits entitlement for a service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131; see also Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was observed that 38 U.S.C.A § 1131, as well as other relevant statutes, only permitted payment for disabilities existing on and after the date of application for such disorders.  The Federal Circuit observed that the structure of these statutes "provided strong evidence of congressional intent to restrict compensation to only presently existing conditions," and VA's interpretation of the law requiring a present disability for a grant of service connection was consistent with the statutory scheme.  Degmetich, 104 F.3d at 1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's interpretation of the provisions of 38 U.S.C.A § 1110 to require evidence of a present disability to be consistent with congressional intent); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the law limits entitlement for service-related diseases and injuries to cases where the underlying in-service incident has resulted in a disability).  Simply put, in the absence of proof of present disability there can be no valid claim.

In this case, there is no evidence of a current disability of nephropathy, or any other condition related to his kidneys.  Accordingly, in the absence of competent and credible evidence of neutropenia during the period of the claim, service connection is not warranted on any basis and must be denied.

In sum, the preponderance of the evidence is against a finding of nephropathy.  In the absence of evidence of a current disability, the claim must fail.  Brammer, 3 Vet. App. 223, 225.  The benefit sought on appeal is accordingly denied since there is no reasonable doubt to resolve in the Veteran's favor.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Dental Condition

The Veteran seeks entitlement to service connection for a dental condition on the basis that his loss of teeth and periodontal disease is related to his period of service, or in the alternative, to his service-connected diabetes mellitus.  

Dental disorders are treated differently than other medical disorders in the VA benefits system.  See 38 U.S.C.A. § 1712 (West 2014); 38 C.F.R. §§ 3.381, 17.161 (2015).  Under current VA regulations, compensation is only available for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150 (2016).  These conditions include various problems of the maxilla, mandible, or temporomandibular articulation, loss of whole or part of the ramus, loss of the condyloid process or coronoid process, loss of the hard palate, or loss of teeth due to loss of substance of the body of the maxilla or mandible due to trauma or disease such as osteomyelitis rather than as a result of periodontal disease.  See 38 C.F.R. § 4.150.  Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are not considered disabling conditions, and may be considered service connected solely for establishing eligibility for VA outpatient dental treatment.  See 38 C.F.R. § 3.381 (a) (2016).

The Veteran has submitted evidence from a private dental provider that show he has lost several teeth.  A March 2008 letter received in July 2009 from his private dentist indicated that the Veteran had severe periodontal disease with several teeth missing, loose, or shifting.  He has also submitted medical treatise information in July 2009 regarding the connection between the loss of teeth, periodontal disease, and diabetes.  

The Veteran also testified at the October 2016 hearing that he believed his tooth loss due to periodontal disease was related to his diabetes mellitus type II, which is service-connected.  

A January 2010 VA examination noted that the Veteran did not have a history of hospitalization, trauma to the teeth, neoplasm, swelling, pain, difficulty opening mouth, talking, or drainage.  A physical examination was performed and the Veteran did not have loss of bone of the maxilla, malunion or nonunion of the maxilla, loss of bone of the mandible, nonunion or malunion of the mandible, loss of motion of the temporomandibular articulation, loss of bone of the hard palate, osteoradionecrosis, osteomyelitis, or loss of tooth due to loss of substance of body of maxilla or mandible other than due to periodontal disease.  There was also no speech difficulty.  The diagnosis was diabetes related periodontitis.  

The Veteran was afforded a VA examination in conjunction with this claim in January 2013.  The examiner noted the Veteran's diagnosis of periodontal disease.  The examiner provided the opinion that a review of the medical literature revealed that there was a direct correlation between the severity, prevalence, and extent of diabetes and that of periodontitis.  He noted that one does not cause the other, but that each intensifies the severity of the other.  He noted that per an abstract from a study in the Journal of American Dental Association, diabetes increases the risk of developing periodontitis.  Thus, he noted that the Veteran's diabetes did not cause the periodontal disease; however, he opined that the Veteran's diabetes did increase the severity of his periodontitis and the loss of teeth is as likely as not secondary to his diabetes.  

During his October 2016 hearing before the undersigned, the Veteran stated that his teeth started "dropping out" when he got diabetes.  

Nonetheless, no matter what the theory of entitlement (or in this case, the examiner's agreement that the Veteran's diabetes aggravated the periodontal disease), compensation is only available for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916, such as impairment of the mandible, loss of a portion of the ramus, loss of a portion of the maxilla, and limited motion of the temporomandibular articulation.  Compensation is available for loss of teeth only if such is due to loss of substance of the body of the maxilla or mandible. Otherwise, a veteran may be entitled to service connection for dental conditions including treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease, for the sole purposes of receiving VA outpatient dental services and treatment, if certain criteria are met. See 38 U.S.C.A. § 1712 (West 2014); 38 C.F.R. §§ 3.381, 17.161.  As noted in the Introduction above, the Board has referred the issue of entitlement to service connection for treatment purposes to the AOJ for adjudication, per the applicable guidance.  

However, in this case, the evidence of record is unremarkable for any compensable dental condition ("Class I" eligibility).  See 38 C.F.R. § 17.161 (a).  That is, there is no diagnosis of record for loss of whole or part of the mandible, nonunion or malunion of the mandible, loss of whole or part of the ramus, loss of whole or part of the maxilla, nonunion or malunion of the maxilla, loss of the condyloid or coronoid process, or loss of any part of the hard palate, for which service-connected compensation could be granted.  See 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.  In addition, although there is post-service evidence of loss of teeth, there is nothing to suggest that it is due to the loss of substance of body of maxilla or mandible during service through trauma or disease such as osteomyelitis. Again, the loss of the alveolar process as a result of periodontal disease is not considered disabling.  See 38 C.F.R. § 4.150, Diagnostic Code 9913.

For secondary service connection, the Veteran must have a "current dental disability," which must be a disability such as tooth loss caused by bone loss of the maxilla or mandible due to trauma or disease or TMJ dysfunction.  The Veteran does not have a "current dental disability" for service-connected compensation purposes. 

While service connection may be established for treatment purposes for replaceable missing teeth and periodontal disease, the regulations listed above clearly prohibit service connection for purposes of compensation where the disability involves replaceable missing teeth or periodontal disease.  As the Veteran's condition of periodontal disease is recognized by the applicable regulations as a disability for which VA compensation may be granted, the Veteran's claim is not warranted.  See 38 C.F.R. § 3.381 (periodontal disease is not a disability for compensation purposes).  In addition, there was no evidence of any in-service dental trauma which resulted in residuals, additional loss of teeth, malunion or nonunion of the maxilla, or loss of body of the maxilla or mandible.  See generally, VAOPGCPREC 5-97; 38 C.F.R. § 4.150, Diagnostic Codes 9913-9916.  Consequently, there is no basis for entitlement to service connection for the Veteran's claimed dental disorder for compensation purposes. 

Accordingly, as service connection for a dental disability, for compensation purposes, is not legally permitted, this claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994) (where the operation of law is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought).

IV.  Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2016); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3  (2016); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2016); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2016).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson, the Court also discussed the concept of the 'staging' of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127.

Nevertheless, in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that staged ratings are also appropriate for an increased rating claim that is not on appeal from the assignment of an initial rating when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 (2015).  As such, the Board has considered all of the evidence of record.  However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal. 

Diabetes mellitus, type II

The Veteran has claimed entitlement to an increased rating for diabetes mellitus, type II.  Such disability has been evaluated under 38 C.F.R. § 4.119, Diagnostic Code 7913 as 10 percent disabling from May 8, 2001, and as 20 percent disabling since July 26, 2001. 

Under Diagnostic Code 7913, a 20 percent rating is assigned when there is evidence that the Veteran's diabetes requires the use of insulin or oral hypoglycemic agent, and a restricted diet.  A 40 percent evaluation is assigned for diabetes that requires insulin, a restricted diet, and regulation of activities.  A 60 percent rating is assigned when there is also evidence of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider plus complications that would not be compensable if separately evaluated.  Id. 

"Regulation of activities" has been defined as the situation where the Veteran has been prescribed or advised to avoid strenuous occupational and recreational activities.  61 Fed. Reg. 20,440, 20,446 (May 7, 1996) (defining "regulation of activities," as used by VA in Diagnostic Code 7913).  In order to show "regulation of activities" there must be medical evidence that it is necessary for a claimant to avoid strenuous occupational and recreational activities.  Camacho v. Nicholson, 21 Vet. App. 360, 365 (2007).  The United States Court of Appeals for the Federal Circuit has specifically affirmed that for disability rating criteria, such as Diagnostic Code 7913, written in the conjunctive, a Veteran must demonstrate all of the required elements in order to be entitled to that higher evaluation and 38 C.F.R. § 4.7 cannot be used to circumvent the need to demonstrate all required criteria.  Middleton v. Shinseki, 727 F.3d 1172 (Fed. Cir. 2013). 

In addition, a note following the rating criteria indicates that compensable complications from diabetes mellitus are evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.

In his October 2007 claim, the Veteran reported that his diabetes medication had been increased.  

An examination was provided in May 2008.  The examiner noted that during the interview of the Veteran, it did not appear that the Veteran's blood sugar swings were affecting his activities.   The examiner noted that the Veteran's fatigue and lightheadedness was likely due to being only two weeks post cardiac stent.  The Veteran indicated that he had been quite sedentary prior to his surgery and was trying to begin walking daily.  He had required an increase in his hypoglycemic medications since his last rating and his HgbAlC was higher than desired.  He had the addition of Lasix and potassium to his medications but the examiner opined that it not appear that the Veteran's diabetes had aggravated his blood pressure.  

During his December 2011 DRO hearing, the Veteran reported an increase in insulin.  

A VA examination was provided in December 2012.  The examiner noted the diagnosis of diabetes mellitus, type II and noted that the Veteran's condition was managed by restricted diet, oral hypoglycemic agents, and prescribed insulin of one injection per day.  The examiner noted that the Veteran's activities were not restricted as part of the medical management of diabetes.  The Veteran required treatment for episodes of ketoacidosis or hypoglycemic reactions less than two times per month; and, there were no episodes requiring hospitalization over the past 12 months.  The Veteran had not had progressive, unintentional weight loss attributable to diabetes.  Peripheral neuropathy was noted but that complication will be addressed separately.  The examiner noted that the Veteran also had erectile dysfunction, cardiac conditions, and skin conditions related to his diabetes.  

During his June 2015 DRO hearing, the Veteran was asked if his diabetes had restricted his activities.  In response, the Veteran reported that it had affected his sleeping and that he was more tired.  

The Veteran was afforded a VA examination in May 2016.  The examiner reviewed the claims file and conducted an in-person examination.  The examiner noted that the Veteran was prescribed oral hypoglycemic agent and insulin (more than 1 injection per day) for control of his diabetes.  He did not have regulation of activities as part of medical management for diabetes mellitus type II.  The examiner noted that the Veteran visited his diabetic care provider less than two times per month for episodes of ketoacidosis or hypoglycemic reactions.  The Veteran also denied any episodes of hospitalizations for ketoacidosis or hypoglycemic reactions in the preceding 12 months.  The Veteran did not have loss of strength or weight related to his diabetes.  Peripheral neuropathy was noted, but that will be addressed separately, as the Veteran is separately rated for peripheral neuropathy.  There were no other pertinet physical findings, complications, conditions, signs or symptoms.  

During his October 2016 hearing, the Veteran reported that he had a restricted diet and was taking insulin four or five times per day.  He also indicated that he had physical limitations that had not put into writing in his medical records.  He told the undersigned that he was seen for his diabetes every two months and that he had an at home monitor of his blood sugar.  When the readings were high, his doctor's office would check on him.  

The Veteran contends a rating in excess of 20 percent for service-connected diabetes is warranted.  As noted above, each separate element of insulin, restricted diet, and regulation of activities must be met for the next highest rating of 40 percent.  Middleton, 727 F.3d 1172; 38 C.F.R. § 4.119 Diagnostic Code 7913. 

In this case, the Veteran has clearly demonstrated a restricted diet.  See, e.g., December 2012 and May 2016 VA Diabetes Examination Reports.  

Review of the December 2012 and May 2016 VA diabetes examination reports/contemporaneous VA treatment records confirms that the Veteran's diabetes has been controlled by the use of oral hypoglycemic agents and insulin.  Accordingly, the "requiring insulin" element has been met in this case. 

However, despite the Veteran's assertions to the contrary during his Board hearing, the medical evidence fails to demonstrate that the Veteran has had any restriction on his activities due to diabetes.  VA examiners in December 2012 and May 2016 expressly notated that a regulation of activities was not required.  He has never been specifically instructed by a clinician to not to participate in any activity due to concerns about poor blood sugar control. 

Given the evidence above, medically indicated regulation of activities and required insulin use have not been shown to meet the elements for a 40 percent rating under Diagnostic Code 7913.  Camacho, 21 Vet. App. 365; Middleton, 727 F.3d 1172; 38 C.F.R. § 4.119 Diagnostic Code 7913.  A rating in excess of 20 percent for service connected diabetes is denied.  Id.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

The Board has considered the doctrine of giving the benefit of the doubt to the Veteran, under 38 U.S.C.A. § 5107 (West 2014), and 38 C.F.R. § 3.102 (2016), but does not find that the evidence is of such approximate balance as to warrant its application.  Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Coronary artery disease

The Veteran seeks a higher initial rating for coronary artery disease, which is rated as 30 percent disabling under Diagnostic Code 7005, effective February 25, 2008, the date the Veteran was clinically diagnosed with the disability.  

Diagnostic Code 7005 provides ratings for arteriosclerotic heart disease (coronary artery disease), and requires documented coronary artery disease.  Arteriosclerotic heart disease (coronary artery disease) resulting in workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; when continuous medication is required, is rated 10 percent disabling. Arteriosclerotic heart disease resulting in workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray, is rated 30 percent disabling.  Arteriosclerotic heart disease resulting in more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent, is rated 60 percent disabling.  Arteriosclerotic heart disease resulting in chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent, is rated 100 percent disabling.  A Note to Diagnostic Code 7005 provides that, if non-service-connected arteriosclerotic heart disease is superimposed on service-connected valvular or other non-arteriosclerotic heart disease, the adjudicator is to request a medical opinion as to which condition is causing the current signs and symptoms.  38 C.F.R. § 4.104.

A VA examination was provided in January 2010.  The examiner confirmed the diagnosis of coronary artery disease and estimated that the Veteran's workload capacity was between six and eight METS and the Veteran reported angina, dyspnea, fatigue, and dizziness.  Cardiac stress testing revealed a left ventricular ejection fraction of 74 percent with normal wall motion and systolic wall thickening of the left ventricle.  

A VA examination was provided in May 2016.  The examiner conducted an in-person examination and reviewed the VA treatment records.  The examiner noted the diagnosis of coronary artery disease.  The Veteran reported that he had been told by a cardiologist that he had a blockage in the upper part of his heart.  The Veteran was seen by cardiology at the Ann Arbor VA medical center.  The examiner noted that the report indicated that the Veteran's nuclear stress test was mildly positive.  His cardiologist elected to treat him medically with no angiogram due to the thrombocytopenia secondary to leukemia.  The Veteran reported chest pain in September 2015 that was relieved with the use of a nitroglycerin patch.  The only symptom complaint was shortness of breath with activity.  The examiner noted that the Veteran had chronic lymphocytic leukemia with persistent thrombocytopenia as seen on labs performed in February 2016.  The examiner noted that the Veteran's coronary artery disease was related to his presumed exposure to the Agent Orange.  The examiner also noted that continuous medication was required for the Veteran's heart condition, including: atenolol, NTG, amlodipine, and atorvastatin.  There was no history of myocardial infarction, congestive heart failure, arrhythmia, heart valve conditions, infectious heart conditions, or pericardial adhesions.  The Veteran had not had any hospitalizations for treatment of the heart condition.  

On examination, the Veteran's heart rate was 61 and the rhythm was regular; the point of maximal impact was not palpable.  The heart sounds were normal with no jugular-venous distension.  The auscultation of the lungs was clear and the dorsalis pedis and posterior tibial pulses were normal.  There was trace peripheral edema in the right and left lower extremity.  There were no other pertinent physical findings, complications, conditions, signs or symptoms related to the Veteran's heart condition.  The echocardiogram revealed that the left ventricular ejection fraction was 53 percent and the wall motion.  The exercise stress test from January 2015 revealed that there was mild apical lateral ischemia and the METs level was 6.8.  The interview-based METs test, based on a May 2016 interview, indicated that the Veteran's METs level was 3-5 METs, consistent with activities such as light yard work, mowing law, and brisk walking.  The Veteran reported dyspnea.  The examiner noted that the Veteran's interview-based METs test was the most accurate reflection of the cardiac functional level.  The examiner also noted that the Veteran's METs level is due to multiple medical conditions including the heart condition, and it was not possible to accurately estimate the percent of METs limitation attributable to each medical condition.  The examiner noted the Veteran's weight and deconditioned activity level impacted his testing.  The examiner noted that the Veteran's heart condition did not impact his ability to work.  Last cardiac testing performed in January 2015 showed normal ejection fraction with no cardiac enlargement and normal wall motion.  

Given the above, the Board finds that the preponderance of the evidence of record demonstrates that the Veteran is not entitled to an evaluation in excess of 30 percent.  The Veteran's ejection fraction was noted to be 74 percent in January 2010 and 53 percent in May 2016.  This is in excess of the 30 to 50 percent values required for a 60 percent evaluation.  Also, METs were found to be between 6 and 8 METs in January 2010, 6.8 METs in January 2015 and between 3 and 5 METs on interview in May 2016.  As such, there is no basis upon which a schedular evaluation in excess of 30 percent can be assigned.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

The Board has considered the doctrine of giving the benefit of the doubt to the Veteran, under 38 U.S.C.A. § 5107 (West 2014), and 38 C.F.R. § 3.102 (2016), but does not find that the evidence is of such approximate balance as to warrant its application.  Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Peripheral neuropathy of the bilateral upper and lower extremities

The Veteran was granted service connection for bilateral upper and lower extremity peripheral neuropathy related to his service-connected diabetes mellitus by a June 2009 rating decision. An evaluation of 10 percent is assigned to each lower extremity, under Diagnostic Code 8621-8620, effective February 13, 2006, and a 20 percent evaluation is effective May 13, 2016.  Diagnostic Code 8621 is assigned for incomplete neuritis of the external popliteal nerve and Diagnostic Code 8620 is assigned for incomplete neuritis of the sciatic nerve.  An evaluation of 10 percent is assigned to each upper extremity, effective June 11, 2009, under Diagnostic Code 8699-8615.  Diagnostic Code 8615 is assigned for incomplete neuritis of the median nerve.  Diagnostic Code 8599 indicates that peripheral neuropathy for the left lower extremity is rated by analogy under closely related injuries in which not only the functions affected, but also the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.

Legal criteria

Under Diagnostic Codes 8621, disability ratings of 10, 20 and 30 percent are warranted, respectively, for mild, moderate, and severe incomplete neuritis of the external popliteal nerve.  A disability rating of 40 percent is warranted for complete paralysis of the relevant nerve; foot drop and slight drop of first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes lost; abduction of foot lost, adduction weakened; anesthesia covers entire dorsum of foot and toes.  38 C.F.R. § 4.124a, Diagnostic Code 8621.

Under Diagnostic Code 8620, disability ratings of 10, 20, 40, and 60 percent are warranted, respectively, for mild, moderate, moderately-severe, and severe with marked muscular atrophy, incomplete neuritis of the sciatic nerve.  A disability rating of 80 percent is warranted for complete neuritis when the foot dangles and drops, with no active movement possible of the muscles below the knee, flexion of the knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8620.

Under Diagnostic Code 8615, disability ratings of 10, 30 and 50 percent are warranted, respectively, for mild, moderate, and severe incomplete neuritis of the major side median nerve and 10, 20, 40 percent for incomplete neuritis of the minor side median nerve.  A 70 percent rating is assigned for the major side and a 60 percent rating is assigned for the minor side for complete neuritis of the median nerve with the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of the thumb, defective opposition and abduction of the thumb at right angles to the palm; flexion of wrist weakened; and pain with trophic disturbances.  38 C.F.R. § 4.124a, Diagnostic Code 8615.
 
Words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6. Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for a higher disability rating.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 4.2, 4.6 (2016).

The maximum rating that can be assigned for neuritis not characterized by organic changes will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.  Cranial or peripheral neuralgia, usually characterized by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124. 

The ratings for the peripheral nerves are for unilateral involvement; when bilateral, the ratings combine with application of the bilateral factor.  See 38 C.F.R. § 4.124a, Note at "Diseases of the Peripheral Nerves."  

Factual background

On February 13, 2006, the Veteran was seen for numbness in his legs.  He denied low back or leg pain.  The examiner noted that the Veteran was diabetic.  The impression was peripheral neuropathy related to the diabetes.  A July 21, 2006, record indicated that the Veteran was referred for evaluation of peripheral neuropathy.  He complained of tingling and numbness of both thighs and lower legs, when he sits for a while.  He stated that his legs felt heavy with cramping in the posterior things and calves when he walked for the preceding six months.  He denied any low back pain, or any specific radicular symptoms or changes in the control of the bowel and/or bladder.  On examination, his sensory examination was essentially intact in both lower extremities; he had no focal muscle atrophy or weakness in either lower extremity. He was diagnosed with mild sensory motor peripheral neuropathy of the axonal loss type.  There was no electrodiagnostic study evidence of L-S radiculopathy on either side.  

A VA examination was provided in June 2009.  The examiner reviewed the VA treatment records and service treatment records.  The examiner noted that a July 2006 notation indicated that the Veteran had an EMG and nerve conduction studies that revealed mild sensory motor peripheral neuropathy, which was interpreted to be secondary to diabetes.  The examiner noted that the Veteran was aware of the peripheral neuropathy for the last several years.  He gave a history of numbness in the lower parts of his legs and feet.  He stated that the symptoms had been present for the last three years.  The Veteran also stated that he had been seen in the past by a podiatrist for foot problems.  He gave a history of feeling numb in both legs and feet after sitting for a while or at nighttime.  He had to shake his legs to get rid of the numbness.  He also complained of aches in his feet and legs.  The pains were worse at nighttime.  He stated that the aggravating factors were sitting for long periods or nighttime.  The alleviating factors appeared to be shaking the legs and medication; he also stated that hot baths and elevating his feet seemed to help.  The symptoms were intermittent.  There were no special medications for neuropathy symptoms.  He was taking medication for restless leg syndrome.  The paresthesias included minimal tingling and numbness and aches.  

The neurologic examination revealed that the Veteran's had full muscle strength.  There was no evidence of atrophy, tremors, or fasciculations.  The sensory examination was normal to touch of the bilateral upper and lower extremities.  The monofilament sensation was normal in the bilateral upper extremities.  The lower extremities below the middle part of the leg and the feet slightly diminished but not consistent response on the plantar aspect of the feet, diminished in the lateral aspect of both feet.  The vibration sensation was intact in the bilateral upper and lower extremities.  The examiner noted that the Veteran had symptoms in the lower extremities for about three or four years.  He noted that an EMG in 2006 revealed mild sensory motor neuropathy.  The symptoms were still predominantly in the lower extremities, in the lower parts of the legs, and the feet.  The Veteran was bothered with the problem because the numbness and aches and pains at night that interrupted his sleep because of the pain.  He also stated that the pain bothered him when he sat for long periods.  There was no evidence of autonomic neuropathy.  The examiner noted that the Veteran had peripheral neuropathy affecting predominantly the lower extremities is considered to be secondary to his diabetes.  The examiner noted that the Veteran had also noticed mild tingling in the fingers over the preceding six weeks.  These symptoms were also noted to be at least as likely as not related to peripheral neuropathy secondary to diabetes.  

The Veteran reported in his October 2009 NOD that his peripheral neuropathy affecting the bilateral upper and lower extremities was more severe than the assigned ratings.  

The Veteran provided testimony presented at a DRO hearing in December 2011.  The Veteran's wife testified at the hearing that the Veteran had problems sleeping and falling down.  She stated that his feet and legs were what he noticed the most.   She stated that the Veteran has knocked things over.  The Veteran reported that his hands were numb.  He reported that he shook his hands when they fell asleep and that he had problems picking heavier things up.  He had the same complaints with the lower extremities.  

During a December 2012 VA examination for the Veteran's diabetes, the examiner noted a diagnosis of diabetic peripheral neuropathy.  During the neuropathy examination, the examiner noted the peripheral neuropathy affecting the bilateral upper and lower extremities.  The Veteran indicated that he felt like his legs were dead at night and that he would kick them to wake them up.  He also stated that his left hand went numb when using a tool and that he had a hard time gripping tightly.  He stated that his left hand felt like he was holding something even when there was nothing there and that he always felt like he was going to drop something.  There was no report of constant pain, but there was moderate intermittent pain in the bilateral lower extremities.  There were complaints of mild paresthesias and/or dysesthesias in the bilateral upper extremities and severe paresthesias and/or dysesthesias in the bilateral lower extremities. Muscle strength testing was normal.  The Veteran's deep tendon reflexes were decreased in the bilateral biceps, the bilateral triceps, the bilateral brachioradialis, bilateral knees, and bilateral ankles.  The monofilament testing was normal in the bilateral shoulders, decreased in the inner and outer forearm, decreased in the right hand and fingers, and absent in the left hand and fingers.  It was decreased in the bilateral knees, thighs, ankles, and lower legs, and it was absent in the bilateral feet and toes.  The Veteran's position testing was normal in the right upper extremity, decreased in the left upper extremity, and absent in the bilateral lower extremities.  The vibration testing was decreased in the bilateral upper and lower extremities.  Cold sensation testing was not performed and there was no muscle atrophy.  There was a loss of hair in the bilateral lower extremities but no other trophic changes.  

The examiner characterized the bilateral upper extremity peripheral neuropathy as mild incomplete paralysis of the radial nerve.  There was mild incomplete paralysis of the right median nerve and moderate incomplete paralysis of the left median nerve.  There was mild incomplete paralysis of the right ulnar nerve and moderate incomplete paralysis of the left ulnar nerve.  

Concerning the lower extremities, the examiner noted that the Veteran had moderately severe incomplete paralysis of the bilateral sciatic nerve and moderate incomplete paralysis of the bilateral femoral nerve.  

The examiner noted that the Veteran had difficulty identifying a paperclip in his right palm and could not identify a penny placed in his left palm.  Regarding functional impact, the examiner indicated that the Veteran would have difficulty standing and walking and would be unable to perform the duties of the job.  

In the November 2014 VA Form 9, the Veteran asserted that his neuropathy of the bilateral upper and lower extremity neuropathy was more severe than shown on examination and that his disability warranted the next-higher rating.  He asserted that the examination was inadequate.  

Another VA examination was provided in May 2016 concerning the lower extremities.  The examiner conducted an in-person examination and reviewed the VA treatment records.  The examiner noted the diagnosis of peripheral neuropathy of the lower extremities.   

The examiner noted that the Veteran is service connected for his peripheral neuropathy and is seeking increased compensation. He reported worsening numbness in both of his feet.  He also reported persistent tingling in both hands. The examiner noted that an EMG of the upper extremities from October 2015 showed moderate right carpal tunnel syndrome, borderline left carpal tunnel syndrome and bilateral cubital tunnel syndrome.  The examiner indicated that there was no documented evidence of polyneuropathy related to diabetes. He went on to note that the Veteran worked for many years as a postal deliveryman with repetitive use of his hands for sorting and delivering mail. This, the examiner stated, was likely the source of his upper extremity symptoms.

The examiner noted that the Veteran had moderate paresthesias and/or dysesthesias in the bilateral upper extremities.  The Veteran had numbness in the bilateral lower extremities.  There was not pain in either the bilateral lower or upper extremities.  The Veteran also described intermittent sharp sensation in his feet as if he stepped on a tack.  He had full strength in all extremities except a reduced strength in left ankle plantar flexion and dorsiflexion.  The Veterans reflexes were normal in all extremities.  His monofilament testing was normal except in his bilateral feet, where he exhibited decreased sensation in the bilateral feet/toes.  The Veteran had normal position sense in the bilateral upper extremities but the position sense was absent in the bilateral lower extremities.  Hi vibration sense was normal in the bilateral upper extremities and decreased in the bilateral lower extremities.  There was normal cold sensation in the bilateral upper extremities and absent in the bilateral lower extremities. There was no muscle atrophy or trophic changes.  The examiner did not address the Veteran's upper extremity diabetic peripheral neuropathy, apparently because he misunderstood that it had been previously diagnosed and service-connected.  

However, for the bilateral lower extremity diabetic peripheral neuropathy, the examiner noted that the Veteran had moderately severe incomplete paralysis in the left and right sciatic nerve.  The examiner also noted moderate incomplete paralysis in the bilateral femoral nerve.  There were no other pertinent physical findings, complications, conditions, signs, or symptoms related to the condition. 

The examiner noted that an EMG study from October 2015 revealed bilateral carpal tunnel syndrome.  The examiner also noted that the Veteran's bilateral peripheral neuropathy of the lower extremities would impact his ability to work as he would have difficulty with prolonged standing and walking due to his neuropathic changes and discomfort in his feet.  

Bilateral upper extremities-Analysis 

Regarding the Veteran's bilateral upper extremity neuropathy, the Board finds that the Veteran is entitled to a higher rating of 30 percent, but no more, for the right upper extremity and of 20 percent, but no more, for the left upper extremity for the entire period on appeal.  The objective evidence of record combined with the Veteran's lay statements and testimony indicates that the Veteran's symptoms most nearly approximate the criteria for a 30 percent rating for the major extremity and a 20 percent rating for the minor extremity for the entire appeal period.  As discussed, Diagnostic Code 8615 assigns a 30 percent rating for moderate incomplete paralysis of the major extremity and a 20 percent rating for moderate incomplete paralysis of the minor extremity, which is the precise description of the Veteran's disability offered by the December 2012 VA examiner and the May 2016 examiner noted that the Veteran had moderate paresthesias and/or dysesthesias of the bilateral upper extremities.  

However, the Board finds that the Veteran is not entitled to a rating in excess of 30 percent for the right upper extremity and in excess of 20 percent for the left upper extremity at any point during the appeal period.  The Board notes that the involvement is wholly sensory, and as such, the rating should be for at most, the moderate degree.  38 C.F.R. § 4.123.  There is no persuasive evidence that the Veteran's bilateral upper extremity peripheral neuropathy is more severe than described by the VA examiner; there is also no persuasive indication that the peripheral neuropathy resulted in symptoms that were not wholly sensory.  The Veteran did not exhibit severe neuritis.  

Bilateral lower extremities-Analysis 

Regarding the Veteran's bilateral lower extremity neuropathy, after review of the evidence of record, the Board finds that a higher schedular rating of 40 percent disabling is warranted for each lower extremity under Diagnostic Code 8620 for moderately severe incomplete paralysis of the sciatic nerve for the entire period on appeal.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case" and the Board can choose the diagnostic code to apply so long as it is supported by reasons and bases as well as the evidence.  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  It is permissible to switch Diagnostic Codes to reflect more accurately a claimant's current symptoms.  See also Read v. Shinseki, 651 F. 3d 1296, 1302 (Fed. Cir. 2011) (holding that service connection for a disability is not severed when the diagnostic code associated with it is changed to determine more accurately the benefit to which a veteran may be entitled). 

Here, the Board finds that applying the criteria of Diagnostic Code 8620, more closely approximates the sciatic nerve incomplete paralysis symptomatology and is more favorable to the Veteran.  Diagnostic Code 8620 applies to the sciatic nerve, and the December 2012 and May 2016 VA examiners determined that the Veteran's lower extremity peripheral neuropathy resulted from moderately severe incomplete paralysis of the sciatic nerve, bilaterally.  This rating is higher than the available rating under Diagnostic Code 8621, which provides a 20 percent rating for incomplete neuritis rated as moderate, which is the description provided by the examiners during the appeal period.  Thus, Diagnostic Code 8620 is the appropriate code upon which to base the rating based on the location and severity of the Veteran's nerve dysfunction.  Further, the evidence appears to show that the Veteran's bilateral lower extremity peripheral neuropathy of the sciatic nerve has been moderately severe for the entire period on appeal.  Thus, affording the benefit of the doubt to the Veteran, the Board finds that a 40 percent rating is warranted for the entire period on appeal.  

However, the Veteran is not entitled to a rating in excess of 40 percent for either the right or left lower extremity as the Veteran's symptoms most nearly approximate the criteria for a 40 percent rating.  As discussed, Diagnostic Code 8620 assigns a 40 percent rating for moderately severe incomplete paralysis, which is the precise description of the Veteran's disability offered by the December 2012 and May 2016 VA examiners.  The Board notes that the involvement is wholly sensory, and as such, the rating should be for at most, the moderately severe degree.  38 C.F.R. § 4.123.  There is no persuasive evidence that the Veteran's bilateral lower extremity peripheral neuropathy is more severe than described by the VA examiner; there is no persuasive indication that the peripheral neuropathy resulted in symptoms that were not wholly sensory.  The Veteran did not have marked muscular atrophy and he did not exhibit complete paralysis.  

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  

V.  Earlier Effective Date

The Veteran contends that an effective date earlier than June 11, 2009, for the grant of service connection for bilateral upper extremity peripheral neuropathy and that an effective date earlier than February 13, 2006, for bilateral lower extremity peripheral neuropathy is warranted; he filed a notice of disagreement with the effective date assigned in in the original rating decision, issued in July 2009.

The general rule regarding effective dates is that the effective date of an evaluation and award of compensation based on an original claim, a claim re-opened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400 (2016).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim. Such an informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).

The Veteran's peripheral neuropathy is associated with his service-connected diabetes mellitus, type II, which has been service-connected since May 8, 2001.  The Veteran is in receipt of a 10 percent rating prior to July 26, 2001, and a 20 percent rating thereafter.  

In a February 13, 2006, VA treatment record, the Veteran had complaints of numbness in the lower extremities and the impression was peripheral neuropathy related to diabetes mellitus.  During a July 21, 2006, VA treatment record, there was an impression of lower extremity peripheral neuropathy secondary to diabetes.  

The Veteran filed a claim for an increased rating for diabetes mellitus, type II, in October 2007.  In August 2008, the Veteran reported that he had problems with his legs and had been prescribed medication for that.  

During a June 2009 VA examination, the Veteran reported he had been noticing mild tingling in his fingers over the preceding six weeks.  The examiner indicated that the symptoms were at least as likely as not related to peripheral neuropathy secondary to diabetes.  The examiner also noted that the Veteran had peripheral neuropathy affecting predominantly the lower extremities is considered to be secondary to his diabetes.  

In his October 2009 NOD, the Veteran indicated that his bilateral upper and lower peripheral neuropathy predated the date of service connection.   

Because the Veteran did not apply for service connection for peripheral neuropathy within one year of separation from service, an effective date back to the day following discharge is not possible.  Instead, the appropriate effective date is the date of receipt of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400(b)(2), 3.816.

There is nothing in the file to show that the Veteran submitted any claim, informal or otherwise, for entitlement to service connection for bilateral upper and lower peripheral neuropathy earlier than the currently-assigned effective dates.  While the Board is cognizant and sympathetic to the fact that the Veteran contends he suffered from symptoms of peripheral neuropathy of the bilateral upper and lower extremities prior to the current effective date, there is no reference anywhere in the record that he submitted evidence of his symptoms to serve as a claim for compensation benefits, prior to the February 13, 2006, diagnosis of bilateral lower extremity peripheral neuropathy and the June 11, 2009, diagnosis of bilateral upper extremity peripheral neuropathy.  The Veteran's currently-assigned effective dates for peripheral neuropathy of the bilateral upper and the bilateral lower extremities are set at the earliest indication that the Veteran a diagnosis, or even an impression, of each disability because the bilateral upper and lower extremity neuropathy is considered secondary to the service-connected diabetes.   

As such, the appropriate effective date is the date of diagnoses of these disabilities, as they are considered part and parcel of his service-connected diabetes mellitus, type II.  No earlier effective dates can be assigned as a matter of law.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).

Therefore, the presently assigned effective date is appropriate and there is no basis for an award of service connection for bilateral upper or lower peripheral neuropathy prior to that date.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  


ORDER

As new and material evidence has not been received, the claim of entitlement to service connection for hypertension is not reopened and the appeal is denied.

Entitlement to service connection for vision problems is denied.  

Entitlement to service connection for tinnitus is granted, subject to the law and regulations governing the award of monetary benefits.

Entitlement to service connection for neutropenia is denied.  

Entitlement to service connection for nephropathy is denied.  

Entitlement to service connection for a dental disability, to include as secondary to diabetes mellitus, is denied.

A rating in excess of 20 percent for diabetes mellitus, Type II, is denied.

An initial rating in excess of 30 percent for coronary artery disease is denied.  

An increased evaluation of 30 percent for right upper extremity peripheral neuropathy is granted, subject to the law and regulations governing the award of monetary benefits. 

An increased evaluation of 20 percent for left upper extremity peripheral neuropathy is granted, subject to the law and regulations governing the award of monetary benefits.

An initial rating of 40 percent for right lower extremity peripheral neuropathy is granted, subject to the law and regulations governing the award of monetary benefits.

An initial rating of 40 percent for left lower extremity peripheral neuropathy is granted, subject to the law and regulations governing the award of monetary benefits.

Entitlement to an effective date earlier than June 11, 2009, for the grant of service connection for right upper extremity peripheral neuropathy is denied.

Entitlement to an effective date earlier than June 11, 2009, for the grant of service connection for left upper extremity peripheral neuropathy is denied.

Entitlement to an effective date earlier than July 21, 2006, for the grant of service connection for right lower extremity peripheral neuropathy is denied.

Entitlement to an effective date earlier than July 21, 2006, for the grant of service connection for left lower extremity peripheral neuropathy is denied.


REMAND

The Veteran seeks entitlement to service connection for bilateral hearing loss on the basis that it is related to his period of active duty service.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

Service treatment records are silent as to any complaints related to his hearing.  Service treatment records are negative for any complaints of tinnitus.   Reports of medical history from January 1969, July 1970, and January 1973 showed no problems with the ears.  

The Veteran was provided a VA examination in January 2010.  The examiner found that the Veteran did not have hearing loss for VA purposes.  

On examination, the pure tone thresholds were as follows: 
 



HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
5
20
LEFT
5
5
0
5
15

The speech discrimination score was 94 percent in both ears.

Another VA examination was provided in July 2015.  Hearing loss and tinnitus was noted.  No other ear conditions were noted. 

The Veteran submitted a private audiogram in July 2015.  The document is difficult to discern, but the Veteran's private physician also submitted a letter in conjunction with the test.  The Veteran was seen in June 2015 for a hearing evaluation.  The examiner noted the Veteran is a combat veteran who served in Vietnam.  The examiner noted that the Veteran was exposed to automatic weapon, mortar, and artillery fire.  He complained of difficulty hearing in most listening situations.  He also reported that the hearing in his right ear fluctuated.  He reported constant tinnitus that disrupted his sleep.  The examiner diagnosed the Veteran with mild sensorineural hearing loss in the left ear and mild-to-moderate hearing sensitivity in the right ear.  He indicated that speech reception thresholds were 20 dB in the left ear and 35 dB in the right ear.  Word recognition scores were 84 percent for each ear.  The physician indicated that the Veteran was exposed to harmful levels of noise while participating in military training and combat.  Accordingly, he opined that it is at least as likely as not that the Veteran's hearing loss is a result of his acoustic trauma during his military service.  

However, because the Board cannot discern the audiometric findings in the June 2015 audiogram, and because the private physician did not specifically provide the Veteran's audiometric findings on examination, a remand is required to provide an updated VA examination to determine if the Veteran has a current diagnosis of hearing loss for VA purposes, as defined above.  In this regard, the Board notes that the Veteran was afforded a VA examination concerning his hearing in July 2015, however the results of the full audiological examination were not reproduced in the treatment records.  As such, an updated VA examination is required to determine if the Veteran has a current hearing loss disability for VA purposes.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers (private, VA, or other government) who have treated him for any ear condition since service.  After securing necessary releases, obtain all outstanding records.

In particular, obtain all outstanding and relevant VA medical treatment records.  

2.  If attempts to obtain records are unsuccessful, the Veteran and his representative, if any, must be informed of the negative results, the attempts made to obtain the records and what further actions will be taken; and be given opportunity to provide the records himself.

3.  After obtaining available records, arrange for a VA audiological examination to determine whether the Veteran has a current diagnosis of hearing loss for VA purposes. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

4.  The AMC/RO should then readjudicate the claim for entitlement to service connection for bilateral hearing loss.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board, if in order. The Board intimates no opinion as to the ultimate outcome of this case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


